In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Westchester County (Edlitz, J.), entered October 3, 2005, which denied his objections to an order of the same court (Thompson, S.M.) entered June 27, 2005, which, after a hearing, denied his petition for a downward modification of his child support obligation.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly denied the father’s objections to an order of the Support Magistrate denying his petition for a downward modification of his child support obligation set forth *488in a stipulation of settlement incorporated but not merged in the parties’ judgment of divorce. The father failed to demonstrate an unreasonable and unanticipated change in circumstances since the time of the stipulation to justify a modification (see Matter of Terjesen v Terjesen, 29 AD3d 705 [2006]).
Although the father correctly notes that his child support obligation terminates as to each child when the child reaches the age of 21, neither child had reached the age of 21 at the time the father petitioned for downward modification.
The father’s remaining contentions are without merit. Crane, J.E, Krausman, Spolzino and Skelos, JJ., concur.